Exhibit 10.1

 

Tangoe, Inc.

 

2011 Stock Incentive Plan

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AWARD AGREEMENT (“Agreement”), dated as of                       ,
        , is entered into by and between Tangoe, Inc., a Delaware corporation
(the “Company”), and the Participant named on the attached Memorandum, dated
                        ,          (the “Memorandum”) pursuant to the terms and
conditions of the 2011 Stock Incentive Plan (the “Plan”).

 

WHEREAS, the Company has the authority under and pursuant to the Plan to grant
awards to eligible employees of the Company and its subsidiaries; and

 

WHEREAS, the Company desires to grant the Award to the Participant subject to
the terms and conditions of the Plan, and this Agreement.

 

In consideration of the provisions contained in this Agreement, the Company and
the Participant agree as follows:

 

1.             The Plan.  The Award granted to the Participant hereunder is made
pursuant to the Plan.  A copy of the Plan and the Prospectus for the Plan has
been provided to the Participant and the applicable terms of such Plan are
hereby incorporated herein by reference.  Terms used in this Agreement which are
not defined in this Agreement shall have the meanings used or defined in the
Plan.  The Award (including the Restricted Stock Units subject to the Award) is
subject to the provisions of the Plan (including the provisions relating to
amendments to the Plan).

 

2.             Award.   Concurrently with the execution of this Agreement, and
subject to the terms and conditions set forth in the Plan and this Agreement,
the Company hereby grants the number of Restricted Stock Units indicated in the
Memorandum to the Participant.   Each Restricted Stock Unit entitles the
Participant to one share of Company Stock, subject to continued employment, upon
vesting.

 

3.             Vesting of Units.

 

(a)           Upon the vesting of the Award, as described in this Section, the
Company shall deliver for each Restricted Stock Unit that becomes vested, one
(1) share of Company Stock; provided, however, that the Company may in its
discretion withhold from the Participant at the time of delivery of the Company
Stock a number of shares of Company Stock having a fair market value equal to
the amount that the Company determines necessary to pay applicable minimum
withholding taxes as and to the extent provided in Paragraph 8 below.  The
Company Stock shall be delivered as soon as practicable following each vesting
date or event set forth below, but in any case within 30 days after such date or
event

 

(b)           Subject to Paragraph 4, XX% of the Restricted Stock Units shall
become vested and payable to the Participant on the first anniversary of the
Grant Date (i.e. on                     ), XX% of the Restricted Stock Units
shall become vested and payable to the Participant on the second anniversary of
the Grant Date (i.e. on                     ), {and so on — insert applicable
number of years and %s}, in each case so long as the Participant remains
employed with the Company through each such vesting date.

 

--------------------------------------------------------------------------------


 

4.             Termination of Employment.  Notwithstanding any other provision
of the Plan to the contrary, upon the termination of the Participant’s
employment with the Company and its subsidiaries for any reason whatsoever, the
Award, to the extent not yet vested, shall immediately and automatically
terminate; provided, however, that the Committee may, in its sole and absolute
discretion agree to accelerate the vesting of the Award, upon termination of
employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.  For purposes of the Plan and the Award, a termination of
employment shall be deemed to have occurred on the date upon which the
Participant ceases to perform active employment duties for the Company following
the provision of any notification of termination or resignation from employment,
and without regard to any period of notice of termination of employment (whether
expressed or implied) or any period of severance or salary continuation.  
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, the Participant shall not
be entitled (and by accepting an Award, thereby irrevocably waives any such
entitlement) to any payment or other benefit to compensate the Participant for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment.  No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
subsidiaries.  The Participant hereby waives all and any rights to compensation
or damages in consequence of the termination of Participant’s office or
employment with the Company or any applicable subsidiary for any reasons
whatsoever (whether lawful or unlawful and including, without prejudice to the
generality of the foregoing, in circumstances giving rise to a claim for
wrongful dismissal) insofar as those rights arise or may arise from his ceasing
to have rights under or being entitled to the vesting of the Award as a result
of such termination, or from the loss or diminution in value of such rights or
entitlements.

 

5.             No Assignment.  Except as expressly permitted under the Plan,
neither the Restricted Stock Units, nor this Agreement, nor any rights under
this Agreement or the Plan may be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and any purported
sale, assignment, transfer, pledge or other encumbrance in violation of such
restriction shall be null and void.

 

6.             No Rights to Continued Employment.

 

(a)           The grant of Awards under the Plan is made at the discretion of
the Company and the Plan may be suspended or terminated by the Company at any
time.   The grant of an Award in one year or at one time does not in any way
entitle the Participant to an Award grant in the future.  The Plan is wholly
discretionary and is not to be considered part of the Participant’s normal or
expected compensation subject to severance, resignation, redundancy or similar
compensation.   The value of the Award is an extraordinary item of compensation
which is outside the scope of the Participant’s employment contract (if any).

 

(b)           Neither this Agreement nor the Award shall be construed as giving
the Participant any right to continue in the employ of the Company or any of its
subsidiaries, or shall interfere in any way with the right of the Company to
terminate such employment.

 

7.             Governing Law.  This Agreement and the legal relations between
the parties shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without effect to the conflicts of laws
principles thereof.

 

--------------------------------------------------------------------------------


 

8.             Tax Obligations.

 

(a)           As a condition to the granting of the Award and the vesting
thereof, the Participant acknowledges and agrees that he/she is responsible for
the payment of income and employment taxes (and any other taxes required to be
withheld) payable in connection with the vesting of an Award (the “Tax
Liabilities”).  Accordingly, the Participant agrees to remit to the Company or
any applicable subsidiary an amount sufficient to pay such Tax Liabilities and
has provided an indemnity in relation to the same.  Such payment shall be made
to the Company or the applicable subsidiary of the Company in a form that is
reasonably acceptable to the Company, as the Company may determine in its sole
discretion.  Notwithstanding the foregoing, the Company in its discretion may
retain and withhold from delivery at the time of vesting that number of shares
of Company Stock having a fair market value equal to the Tax Liabilities of the
Participant, which retained shares shall fund the payment of such taxes by the
Company on behalf of the Participant.  Alternatively, the Company may require
the Participant to provide a designated broker with irrevocable instructions
directing the designated broker to, on the date of the designated broker’s
receipt of any shares of Company Stock in accordance with Section 3, sell in
accordance with ordinary principles of best execution that number of such shares
of Company Stock as is necessary to yield net proceeds to the Participant equal
to the Tax Liabilities of the Participant as a result of the vesting of the
Restricted Stock Units and remit such proceeds to the Company in satisfaction of
such tax withholding obligations of the Company.

 

(b)           Indemnity.  The Participant hereby indemnifies the Company, and
each parent or subsidiary of the Company against all and any Tax Liabilities
which arise or may arise in connection with the vesting of the Restricted Stock
Units and the Company Stock issued or transferred to the Participant pursuant
thereto.

 

9.             Notices.  Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the
Participant at the last address specified in the Participant’s employment
records (or such other address as the Participant may designate in writing to
the Company), or to the Company at                               , or such other
address as the Company may designate in writing to the Participant.

 

10.          Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

11.          Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto.

 

12.          Authority.  The Committee has complete authority and discretion to
determine Awards, and to interpret and construe the terms of the Plan and this
Agreement.  The determination of the Committee as to any matter relating to the
interpretation or construction of the Plan or this Agreement shall be final,
binding and conclusive on all parties.

 

13.          Rights as a Stockholder.  The Participant shall have no rights as a
stockholder of the Company with respect to any shares of common stock of the
Company underlying or relating to any Award until the issuance of a stock
certificate to the Participant in respect of such Award.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

 

Tangoe, Inc.

 

 

 

 

 

By:

 

 

 

Name:

{Name}

 

 

Title:

Secretary and General Counsel

 

--------------------------------------------------------------------------------